DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Regarding the limitation(s) “elastically deformable” in claim 4, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants’ specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994).  See MPEP 2111.  Specifically, while this term could be considered indefinite as directed to a relative term (what one artisan might consider as ‘elastically deformable’ may be different than what another artisan would consider as the same), the Examiner instead deems that there is sufficient disclosure in the same claim to provide evidence as to the desired structural features captured by this limitation.  Specifically, this limitation is used as part of a modifier of the process steps used to form the coil portions in the through-holes of the magnetic core; e.g. that one could physically insert the coils into the through-holes even if the diameters were near identical, such that the subsequent friction holds the coils in place.  Any magnetic powder + resin formed magnetic core would necessarily be capable of having metal coil components forced through through-holes in the core and, as such, would necessarily be deemed to read on ‘elastically deformable’.
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Specification
The first paragraph of Applicants' specification should be updated to reflect the current status of any listed related U.S. patent applications.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 5, 7, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Schaible et al. (U.S. Patent App. No. 2011/0242775 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Schaible et al. (U.S. Patent App. No. 2011/0242775 A1) in view of Cho et al. (JP 2002-289419 A), previously cited in the parent Application.  See provided Machine Translation of JP ‘419 A.
Regarding claim 1, Schaible et al. disclose a module (Figures 1 and 3) comprising: a circuit board (element 302) having a facing surface and a rear surface which are located at opposite sides to each other in an up-down direction; and an inductor (elements 306 and 308) having a magnetic core (element 308) and a coil (element 306), the magnetic core being made of a soft magnetic metal material (Paragraph 0041, noting that pure Fe and ferrite are taken as inherently ‘soft’ in the disclosed inductor), the magnetic core having a facing surface and a radiating surface which are located at opposite sides to each other in the up-down direction, the facing surface of the magnetic core being arranged to face the facing surface of the circuit board in the up-down direction, the radiating surface of the magnetic core being arranged to be radiatable heat outward (as shown in Figure 3, but also see also Paragraphs 0030 and 0046 teaching that the magnetic core is used as a thermal heat sink-type structure to assist in radiating head outward), the coil having a coil portion (element 306A) and a connection end (element 306B), the coil portion winding, at least in part, the magnetic core (Figure 3, noting that portions of the core 308 are surrounded by the coil ‘windings’), the connection end being connected to the facing surface of the circuit board (Figure 3 showing leads 306B connected to circuit board 302).
While the Examiner maintains that Schaible et al. anticipates the claimed limitations for the reasons noted above, the Examiner notes that Schaible et al. fails to explicitly teach that the magnetic material used for the core is a soft magnetic material (though pure Fe is traditionally art recognized as a soft magnetic material).  In addition, while there are portions of the core within the coil that can be taken as ‘coil winding, at least in part, the magnetic core’, the Examiner notes that the exact structure of the coil and core is not identical to that shown by Applicants’ Figures and, by corollary, was is likely attempted to be captured by the claim terminology (even though the Examiner deems the claim breadth is broader than just that illustrated in Applicants’ Figures).

However, Cho et al. teach a similar chip+inductor structure, wherein the inductor core is explicitly taught as being formed as a soft magnetic material in order to function as an inductor (Machine Translation: Summary and Solution to Problem).  Furthermore, Cho et al. teaches a similar on-chip inductor wherein the structure is substantially identical to that used by Applicants (Cho et al., Figures 1 and 3) wherein there are coil windings passing through the magnetic core.  Such a structure allows easy predetermined formation of the coil windings by forming them in the through-holes in the magnetic core (see Machine Translation, at least pages 4, 6 and 7).
Therefore, alternative to anticipation, it would have still been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Schaible et al. to utilize a core material and coil windings meeting the claimed material (soft magnetic) and structural limitations as taught by Cho et al., as soft magnetic materials for the core of an inductor is known in the art for forming a working inductor and the use of through-holes in the magnetic core facilitates exact placement of the coil windings within/through the magnetic core.
Regarding claim 2, Schaible et al. disclose a structure meeting the claimed limitations (Figure 3).
Regarding claims 3, 5 and 7, Schaible et al. disclose a structure meeting the claimed limitations, noting that the case is taught as a heat radiating (i.e. cooling) member (Figure 7 and relevant disclosure thereto).  Furthermore, Schaible et al. teach that an additional heatsink (Paragraph 0030) may be attached to the outer surface of the core/case to provide additional heat dissipation if needed.
Regarding claim 4, the limitation of this claim are product-by-process limitations and are not further limiting in so far as the structure of the product is concerned.   “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  [emphasis added] In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113.  Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  In the instant case, the structure resulting from the claimed process is that of a core with windings at least partly passing through portions of the core.   This is disclosed in Schaible et al., noting the coil 306 passing through portions of the core 308.
Alternative to anticipation, this limitation is also rendered obvious under 103 in view of Cho et al., as Cho et al. discloses a substantially identical structure utilizing a core that has through-holes formed therein and the coil formed within said through-holes.  As noted above, the requirement that “the coil is held by a pressing force which is applied to the coil portion from the inner wall of the through hole” is a process limitation and is also deemed a matter of routine optimization as forming holes that are slightly smaller than the object to be passed through so that friction assists in the bonding/holding is extremely old in the fastening arts (think any pilot hole drilled into a material before inserting a screw, nail, etc.).
	Regarding claim 8, Schaible et al. disclose electronic components meeting the claimed limitations (element 304).
	Regarding claim 10, Schaible et al. disclose the invention as a power supply module meeting the claimed limitations (at least Paragraphs 0004 and 0033).

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Schaible et al. alone or Schaible et al. in view of Cho et al. as applied above, and further in view of MacLennan (U.S. Patent App. No. 2011/0227681 A1).
Schaible et al. (with or without Cho et al.) is relied upon as described above.
Neither of the above disclose a coupling member made of a thermal conductor which couples the circuit board with the radiating member (i.e. case or heat sink) via the magnetic core.
However, MacLennan teach that it is established in the inductor art, especially in inductors utilizing heat sinks, that one can also use a thermal grease i.e. ‘coupling member made of a thermal conductor’ to enhance the thermal conductivity between the heat generating structures and the heat removing structures; e.g. heat sink or case (Paragraphs 0136 – 0139).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of utilize a coupling member meeting the claimed limitations to enhance the thermal coupling between the circuit board heat generation and the radiating member to remove said heat as taught by MacLennan, as such a structure allows for better heat removal.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Schaible et al. as applied above or Schaible et al. in view of Cho et al. as applied above.
Schaible et al. and Cho et al. are relied upon as described above.
None of the above disclose no electronic component on the facing side.
However, omission or removal of parts is within the knowledge of a person of ordinary skill in the art.  Having the electronic components on the opposite side of the circuit board or removed entirely if the sole purpose of the circuit board was the inductor, would have been a routine selection choice for a skilled artisan depending on the ultimate end use of the circuit board.
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Schaible et al. alone or Schaible et al. in view of Cho et al. to omit the electronic components 304 from the facing surface of the circuit board, as the omission of parts is within the knowledge of a person of ordinary skill in the art (MPEP 2144.04).

Claims 11 – 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schaible et al. alone or Schaible et al. in view of Cho et al. as applied above, and further in view of Wakayama et al. (U.S. Patent App. No. 2005/0012652 A1).
Schaible et al. (alone or in view of Cho et al.) is relied upon as described above.
Regarding claims 11 – 14, neither of the above disclose flat-like shape soft magnetic metal powder, though Schaible et al. does teach forming the core of metal magnetic powder bound by an insulating material (Schaible et al., Paragraph 0041, noting that ‘Fe powder’ is a metal powder), nor the packing density/volume percent of magnetic powder in the core.
However, Wakayama et al. teach a magnetic powder meeting the claimed material and structural limitations (Figures) for use as magnetic cores (Paragraph 0002) and possessing EM wave absorbing properties (Abstract; noting that Schaible et al. teach that the core can also be used for EM shielding – see Schaible et al. Paragraph 0029).  The flat shape allows for high packing densities above 70% (Paragraphs 0089 – 0090).
While Wakayama et al. does not disclose the packing amount in volume percentage, they do disclose the desire to have packing densities of 75% or more.  Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine a volume fraction of the magnetic powder meeting applicants' claimed limitations (i.e. >70 volume %) by optimizing the results effective variable through routine experimentation, as Wakayama et al. clearly teach a desire to have a large amount of the flat magnetic metal powder in the core/EM shielding structure for enhanced magnetic properties.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of utilize flat magnetic metal powder meeting the claimed limitations, as such a material allows for high packing density and good magnetic properties for the core/EM shielding structure. 

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Schaible et al. alone or Schaible et al. in view of Cho et al. as applied above, and further in view of Kawarai (U.S. Patent App. No. 2007/0109087 A1).
Schaible et al. (alone or in view of Cho et al.) is relied upon as described above.
Neither of the above disclose a core having an electric resistivity of 10 k*cm or more.
However, Kawarai teaches the importance of forming magnetic cores of inductors to have high insulation resistance, Rm, (taken as a corrolary to the claimed ‘electrical resistivity’), though measured only in terms of  (Paragraphs 0045 – 0063 and Table 1).  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the electrical resistivity of the magnetic core through routine experimentation, especially given the teaching in Kawarai regarding the desire to form cores having insulation resistance values on the order of 1010  (i.e. high resistance is clearly desired for the core).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
July 14, 2022